DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/19/2022, in which claims 1, 6, and 11-20 are pending and ready for examination.

Response to Amendment
Claims 1, 6, and 11-12 are currently amended.

Response to Argument
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 11-12 , that neither Flynn nor Lasserre teaches “individually setting a context to each bit … (i) a first context being set to a first bit of the N bit information corresponding to a node, and (ii) a second context being set to a second bit of the N bit information corresponding to the node … updating a probability of the first context … the probability of the first context being updated using a first appearance frequency … updating a probability of the second context corresponding to the second bit, the probability of the second context being updated using a second appearance frequency …“.
Examiner cannot concur. As taught in at least Fig. 36 and Para. [0155], each bit, bi, of a bit sequence is entropy coded using a probability/context determined/updated based on sub-volume neighbor configuration C[i], wherein C[i] is determined using an appearance frequency, NT[i], and i indicates an index corresponding to each bit, bi, in the bit sequence. Thus, a probability is individually set to each bit, bi, of the bit sequence, and each probability/context is updated based on each of respective appearance frequency corresponding to each bit, bi.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre (EP 3514967 A1).

Regarding claim 1, Lasserre discloses a three-dimensional data encoding method, comprising (Lasserre; Fig. 1, Para. [0053]. A 3D data coding system/method is used.): 
obtaining information with respect to three-dimensional points (Lasserre; Fig. 3, 4, Para. [0056]. 3D point information is obtained.); and 
encoding an N-arv tree structure representing the three-dimensional points and including N-bit information for each of nodes in the N-ary tree structure, where N is an integer greater than or equal to 2, wherein the N-bit information includes N pieces of 1-bit information respectively corresponding to one of N nodes and indicating whether a three-dimensional point is present in a corresponding node of the N nodes (Lasserre; An N-ary tree structure for 3D data points is coded for each nodes in a N-ary structure, e.g. 8-ary, using a N-bit sequence, wherein each bit in the N-bit corresponds to each of the N nodes and represents the presence of the each of the N nodes.), 
wherein the encoding includes: 
individually setting a context to each bit of the N bit information, (i) a first context being set to a first bit of the N bit information corresponding to a node and (ii) a second context being set to a second bit of the N bit information corresponding to the node, the second bit being different from the first bit (Lasserre; Fig. 36, Para. [0155]. Each bit, bi with i =1 or 2 for a firs bit and a second bit, of a bit sequence is entropy coded using a probability/context determined/updated based on sub-volume neighbor configuration C[i], wherein C[i] is determined using an appearance frequency, NT[i], and i indicates an index corresponding to each bit, bi, in the bit sequence. Thus, a probability is individually set to each bit, bi, of the bit sequence, and each probability/context is updated based on each of respective appearance frequency corresponding to each bit, bi.); 
updating a probability of the first context corresponding to the first bit, the probability of the first context being updated using a first appearance frequency of the first bit (Lasserre; Fig. 36, Para. [0155]. Each bit, bi with i =1 for a firs bit, of a bit sequence is entropy coded using a probability/context determined/updated based on sub-volume neighbor configuration C[i], wherein C[i] is determined using an appearance frequency, NT[i], and i indicates an index corresponding to each bit, bi, in the bit sequence. Thus, a probability is individually set to each bit, bi, of the bit sequence, and each probability/context is updated based on each of respective appearance frequency corresponding to each bit, bi.); 
updating a probability of the second context corresponding to the second bit, the probability of the second context being updated using a second appearance frequency of the second bit (Lasserre; Fig. 36, Para. [0155]. Each bit, bi with i =2 for a second bit, of a bit sequence is entropy coded using a probability/context determined/updated based on sub-volume neighbor configuration C[i], wherein C[i] is determined using an appearance frequency, NT[i], and i indicates an index corresponding to each bit, bi, in the bit sequence. Thus, a probability is individually set to each bit, bi, of the bit sequence, and each probability/context is updated based on each of respective appearance frequency corresponding to each bit, bi.); and 
encoding positions of the three-dimensional points using the first context and the second context (Lasserre; Para. [0155]. Positions of 3D points are coded using a first probability/context and a second probability/context corresponding to the first bit and the second bit.).

Claims 6 is directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 11 is directed to a three-dimensional data encoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above..

Claims 12 is directed to a three-dimensional data decoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 13, Lasserre of modified Flynn further teaches in the individually setting the context to each bit of the N bit information, a different context is individually set to each bit of the N-bit information. (Lasserre; Para. [0155]. A updated different context is individually set to each bit, bi, of the N-bit sequence.).

Regarding claim 14, Lasserre discloses in the individually setting the context to each bit of the N bit information, a context model and a context type are individually set for each bit of the N-bit information, (i) a first context model and a first context type being set to the first bit and (ii) a second context model and a second context type being set to the second bit (Lasserre; Para. [0050, 57, 155]. Each different context model and context type, including a first/second context model and a first/second context type, corresponds to each updated probability/context for each respective bi, bi for at least i = 1 and 2, and thus a context model and a context type are individually set for each bit, bi.), and 
in the encoding the positions of the three-dimensional points, the positions of the three- dimensional points are encoded using the first context model, the first context type, the second context model, and the second context type (Lasserre; Para. [0050, 57, 155]. The positions of 3D points are coded using respective context models and context types.).

Claims 15-16 are directed to a three-dimensional data decoding method, comprising a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claims 13-14, and are rejected for the same reason of anticipation as outlined above.

Claims 17-18 is directed to a three-dimensional data encoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps corresponding to the same as claimed in claims 13-14, and are rejected for the same reason of anticipation as outlined above.

Claims 19-20 are directed to a three-dimensional data decoding device, comprising a processor; and memory, wherein using the memory, the processor performs a sequence of processing steps of a method that are in reverse/symmetric manner of the steps as claimed in claims 13-14, and are rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Sasai (US Pub. 20130003861 A1) teaches a video coding system coding a bit sequence corresponding to a current block.
Flynn (Us Pub. 20200396489 A1) teaches a video coding system that performs coding of cloud points.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485